Citation Nr: 0906881	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a claimed left knee 
disorder.  

5.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a claimed left knee 
disorder. 

6.  Entitlement to service connection for a back condition 
diagnosed as degenerative disk disease (DDD) of the lumbar 
spine and grade 1-2 spondylolisthesis at L5/S1 with 
significant disk narrowing, to include as secondary to a 
claimed left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to March 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

A June 1972 Board decision denied service-connected for a 
left knee disability.  

An April 2003 rating decision granted service connection for 
PTSD and assigned an initial 50 percent disability rating but 
denied service connection for hypertension, claimed as 
secondary to service-connected PTSD.  

A July 2003 rating decision denied service connection for a 
right knee disorder, a right hip disorder, and DDD of the 
lumbar spine, to include as secondary to a claimed left knee 
disorder.  That decision also denied service connection for a 
left knee disorder on a de novo basis without first 
determining whether new and material evidence had been 
submitted since the 1972 Board denial for the purpose of 
reopening that claim and this matter was not subsequently 
addressed in the October 2004 Statement of the Case (SOC).  

This case was previously before the Board in November 2006 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1972 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a left knee 
disorder.  The Veteran was notified of this decision in the 
same month.

2.  The evidence received since the June 1972 Board decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a left knee 
disability.

3.  The Veteran is current diagnosed with chondrocalcinosis 
of both knees and hips.

4.  There is no competent medical evidence associating the 
Veteran's bilateral knee and hip chondrocalcinosis with the 
Veteran' active service.

5.  The Veteran is currently diagnosed with DDD of the lumbar 
spine and grade 1-2 spondylolisthesis at L5/S1 with 
significant disk narrowing.

6.  There is no competent medical evidence associating the 
Veteran's DDD of the lumbar spine and grade 1-2 
spondylolisthesis at L5/S1 with significant disk narrowing 
with the Veteran' active service


CONCLUSIONS OF LAW

1.  The June 1972 Board decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for a left knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A left knee disability was not incurred in or aggravated 
by military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A right knee disability was not incurred in or aggravated 
by military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  A back condition was not incurred in or aggravated by 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen

In a June 1972 Board decision, the Veteran was denied service 
connection for a left knee condition on the basis that there 
was no medical evidence of any current left knee disorder.  
At the time of the June 1972 Board decision the pertinent 
evidence of record included the Veteran's service treatment 
records and the report of a VA Compensation and Pension (C&P) 
examination dated in November 1971.

The June 1972 Board decision became final based on the 
evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. § 20.1100.  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a left knee disorder in 
December 2002.  The pertinent evidence received subsequent to 
the June 1972 Board decision includes the report of a VA C&P 
orthopedic examination dated in May 2003.  The report of the 
VA C&P orthopedic examination dated in May 2003 revealed that 
the Veteran was currently diagnosed with chondrocalinosis of 
the left knee.  As such, the Board finds that the evidence 
submitted since the June 1972 Board decision is new and 
material because it was not associated with the claims folder 
prior to the June 1972 Board decision and it provides a 
diagnosis of a left knee disorder, which relates to an 
unestablished fact necessary to substantiate the claim.

In light of the evidence, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for a left knee disorder has been 
received, and, therefore, the Veteran's application to reopen 
the claim of entitlement to service connection for a left 
knee disorder is granted.


II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a Veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Left Knee Disorder

The Veteran seeks entitlement to service connection for a 
left knee disorder.  The Veteran's service treatment records 
reveal that the Veteran was treated for bursitis of the left 
knee in November and December 1951.  The condition was noted 
to have improved and upon medical examination at separation 
from service no abnormality of the lower extremities or the 
musculoskeletal system was noted.

The Veteran's post-service treatment records reveal that the 
Veteran is currently diagnosed with a left knee disorder; 
however, they do not reveal any medical opinion associating 
the current disorder with the Veteran's diagnosis and 
treatment for left knee bursitis in service.  Post-service 
treatment records reveal no complaint of or diagnosis of any 
orthopedic condition until April 1999.  In a VA outpatient 
treatment note, dated in April 1999, the Veteran was noted to 
have osteoarthritis but no notation was made of which joints 
were affected.

In May 2003 the Veteran was afforded a VA C&P orthopedic 
examination.  After examination, the Veteran was diagnosed 
with chondrocalcinosis of the knees.  The examiner rendered 
the opinion that the Veteran's current chondrocalcinosis of 
the left knee was not related to the Veteran's in-service 
diagnosis and treatment for bursitis of the left knee.

In light of the evidence, the Board finds that service 
connection for a left knee disorder is not warranted.  The 
Board acknowledges that the Veteran is currently diagnosed 
with a left knee disorder and that the Veteran was diagnosed 
with and treated for left knee bursitis in service.  However, 
upon examination at separation from service the Veteran was 
not noted to have any lower extremity or musculoskeletal 
abnormalities.  In November 1971 the Veteran was afforded a 
VA C&P examination and, after examination, no left knee 
disorder was diagnosed.  There is no complaint or diagnosis 
of any orthopedic condition in the post-service medical 
records until April 1999, more than 47 years after separation 
from service.  This is significant evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(finding that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  In May 2003 the 
Veteran was afforded another VA C&P examination in regard to 
his left knee.  The examiner diagnosed the Veteran with 
chondrocalcinosis of the left knee, but, rendered the opinion 
that it was not related to the Veteran's in-service diagnosis 
and treatment for bursitis of the left knee.  Accordingly, 
the Veteran's claim of entitlement to service connection for 
a left knee disorder must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a left knee disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Right Knee Disorder

The Veteran seeks service connection for a right knee 
disorder, to include as secondary to a claimed left knee 
disorder.  The Veteran contends that his current right knee 
disorder is proximately due to or aggravated by his current 
left knee disorder.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right knee 
disorder.  As noted above, upon physical examination at 
separation from service, the Veteran was not noted to have 
any lower extremity or musculoskeletal abnormalities.

The Veteran's post-service treatment records reveal that the 
Veteran is currently diagnosed with a right knee disorder; 
however, they do not reveal any medical opinion associating 
the current disorder with the Veteran's active service.  
Post-service treatment records reveal no complaint of or 
diagnosis of any orthopedic condition until April 1999.  In a 
VA outpatient treatment note, dated in April 1999, the 
Veteran was noted to have osteoarthritis but no notation was 
made of which joints were affected.

As noted above, in November 1971 the Veteran was afforded a 
VA C&P examination of his knees.  After examination, the 
Veteran was not diagnosed with any knee disorders.

In May 2003 the Veteran was afforded a VA C&P orthopedic 
examination.  After examination, the Veteran was diagnosed 
with chondrocalcinosis of the knees.  The examiner rendered 
the opinion that the Veteran's right knee condition was not 
proximately due to the Veteran's current left knee disorder.

In light of the evidence, the Board finds that service 
connection for a right knee disorder, to include as secondary 
to a claimed left knee disorder, is not warranted.  The Board 
acknowledges that the Veteran is currently diagnosed with a 
right knee disorder.  However, the Board notes that the 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right knee 
disorder and upon examination at separation from service the 
Veteran was not noted to have any lower extremity or 
musculoskeletal abnormalities.  In November 1971 the Veteran 
was afforded a VA C&P examination and after examination, no 
right knee disorder was diagnosed.  There is no complaint or 
diagnosis of any orthopedic condition in the post-service 
medical records until April 1999, more than 47 years after 
separation from service, which is significant evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In May 2003 the Veteran was afforded another VA 
C&P examination.  The examiner was requested to render an 
opinion on whether the Veteran's right knee condition was 
related to his left knee condition.  The examiner diagnosed 
the Veteran with chondrocalcinosis of the right knee, but, 
rendered the opinion that it was not related to the Veteran's 
left knee.  In any event, the Board notes that it is denying 
service connection for a left knee disorder and, therefore, 
secondary service connection may not be awarded for the 
Veteran's right knee disorder based upon the Veteran's left 
knee disorder.  Lastly, there is no competent medical 
evidence of record associating the Veteran's current right 
knee disorder with the Veteran's active service.  
Accordingly, the Veteran's claim of entitlement to service 
connection for a right knee disorder, to include as secondary 
to a left knee disorder, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right knee disorder, to include as secondary to a left 
knee disorder, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



C. Right Hip Disorder

The Veteran seeks service connection for a right hip 
disorder, to include as secondary to a claimed left knee 
disorder.  The Veteran contends that his current right hip 
disorder is proximately due to or aggravated by his current 
left knee disorder.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right hip 
disorder.  As noted above, upon physical examination at 
separation from service, the Veteran was not noted to have 
any musculoskeletal abnormalities.

The Veteran's post-service treatment records reveal that the 
Veteran is currently diagnosed with a right hip disorder; 
however, they do not reveal any medical opinion associating 
the current disorder with the Veteran's active service.  
Post-service treatment records reveal no complaint of or 
diagnosis of any orthopedic condition until April 1999.  In a 
VA outpatient treatment note, dated in April 1999, the 
Veteran was noted to have osteoarthritis but no notation was 
made of which joints were affected.  Subsequently, in a VA 
treatment note, dated in October 1999, the Veteran was 
diagnosed with degenerative joint disease of the hips.  

In May 2003 the Veteran was afforded a VA C&P orthopedic 
examination.  After examination, the Veteran was diagnosed 
with chondrocalcinosis of the hips.  The examiner rendered 
the opinion that the Veteran's right hip disorder was not 
proximately due to the Veteran's left knee disorder.

In light of the evidence, the Board finds that service 
connection for a right hip disorder, to include as secondary 
to a claimed left knee disorder, is not warranted.  The Board 
acknowledges that the Veteran is currently diagnosed with a 
right hip disorder.  However, the Board notes that the 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any right hip disorder 
and upon examination at separation from service the Veteran 
was not noted to have any musculoskeletal abnormalities.  
There is no complaint or diagnosis of any orthopedic 
condition in the post-service medical records until April 
1999, more than 47 years after separation from service, which 
is significant evidence against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In May 2003 the 
Veteran was afforded a VA C&P examination.  The examiner was 
requested to render an opinion on whether the Veteran's right 
hip condition was related to his left knee condition.  The 
examiner diagnosed the Veteran with chondrocalcinosis of the 
right hip, but, rendered the opinion that it was not related 
to the Veteran's left knee.  In any event, the Board notes 
that it is denying service connection for a left knee 
disorder and, therefore, secondary service connection may not 
be awarded for the Veteran's right hip disorder based upon 
the Veteran's left knee disorder.  Lastly, there is no 
competent medical evidence of record associating the 
Veteran's current right hip disorder with the Veteran's 
active service.  Accordingly, the Veteran's claim of 
entitlement to service connection for a right hip disorder, 
to include as secondary to a left knee disorder, must be 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right hip disorder, to include as secondary to a left 
knee disorder, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

D. Back Condition

The Veteran seeks service connection for a back condition, to 
include as secondary to the a claimed left knee disorder.  
The Veteran contends that his current back condition is 
proximately due to or aggravated by his current left knee 
disorder.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any back condition.  
As noted above, upon physical examination at separation from 
service, the Veteran was not noted to have any 
musculoskeletal or back abnormalities.

The Veteran's post-service treatment records reveal that the 
Veteran is currently diagnosed with a back condition; 
however, they do not reveal any medical opinion associating 
the current disorder with the Veteran's active service.  
Post-service treatment records reveal no complaint of or 
diagnosis of any orthopedic condition until April 1999.  In a 
VA outpatient treatment note, dated in April 1999, the 
Veteran was noted to have osteoarthritis but no notation was 
made of which joints were affected.  Subsequently, in a VA 
treatment note, dated in August 2004, the Veteran was 
diagnosed with grade 1-2 spondylolisthesis at L5/S1 with 
significant disk narrowing.

In May 2003 the Veteran was afforded a VA C&P orthopedic 
examination.  The examiner noted that the Veteran was treated 
for back pain in 1958 after bending over and having his back 
lock.  After examination, the Veteran was diagnosed with DDD 
of the lumbar spine.  The examiner rendered the opinion that 
the Veteran's degenerative disk disease of the lumbar spine 
was not proximately due to the Veteran's left knee disorder.

In light of the evidence, the Board finds that service 
connection for a back condition, to include as secondary to a 
claimed left knee disorder, is not warranted.  The Board 
acknowledges that the Veteran is currently diagnosed with a 
back condition.  However, the Board notes that the Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any back condition and upon 
examination at separation from service the Veteran was not 
noted to have any musculoskeletal abnormalities.  While there 
is a history of a back injury in 1958 that required 
hospitalization (see the May 2003 VA examination report), 
there is indication that this was in any way related to his 
service, nor was there any objective evidence presented 
concerning this reported injury.  Therefore, the first 
documented complaint or diagnosis of any orthopedic condition 
of the low back until April 1999, more than 47 years after 
separation from service, which is significant evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In May 2003 the Veteran was afforded a VA C&P 
examination.  The examiner was requested to render an opinion 
on whether the Veteran's back condition was related to his 
left knee condition.  The examiner diagnosed the Veteran with 
degenerative disk disease of the lumbar spine, but, rendered 
the opinion that it was not related to the Veteran's left 
knee.  In any event, the Board notes that it is denying 
service connection for a left knee disorder and, therefore, 
secondary service connection may not be awarded for the 
Veteran's back condition based upon the Veteran's left knee 
disorder.  Lastly, there is no competent medical evidence of 
record associating the Veteran's current back condition with 
the Veteran's active service.  Accordingly, the Veteran's 
claim of entitlement to service connection for a back 
condition diagnosed as DDD of the lumbar spine and grade 1-2 
spondylolisthesis at L5/S1 with significant disk narrowing, 
to include as secondary to a claimed left knee disorder, must 
be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a back condition diagnosed as DDD of the lumbar spine and 
grade 1-2 spondylolisthesis at L5/S1 with significant disk 
narrowing, to include as secondary to a claimed left knee 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April and March 2003 that fully 
addressed all notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated August 1998 to March 2008.  The Veteran 
submitted private treatment records from the Beaumont Bone 
and Joint Institute, dated in July 2006; Dr. M.F., dated in 
February 1959; and Dr. L, dated in February 1959.

In the report of a May 2003 VA medical examination the 
Veteran was noted to have received treatment for back pain in 
1958.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The Board notes that 
the record reported by the Veteran in May 2003 was in regard 
to a single treatment for back pain in 1958 and as the 
Veteran has no evidence of any in service complaint, 
diagnosis, or treatment for back pain, the Board finds it 
unnecessary to remand this claim for further attempts to 
obtain this medical record.  In addition, pain alone does not 
in and of itself constitute a disability for which service 
connection may be granted and as the reported single 1958 
treatment refers only to treatment for back pain, the record 
would not assist the Veteran's claim of entitlement to 
service connection.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As VA is not required to search for 
evidence, which even if obtained, would make no difference in 
the result, the Board finds this indicated record unnecessary 
to adjudication.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See also Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(declining to require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).

In addition, in the Board's remand, dated in November 2006, 
the Board requested the Veteran confirm that all private 
clinical records were on file and to notify and provide 
authorizations to the VA for those records that remained 
missing.  The Veteran did not respond regarding any missing 
private clinical records.  Consequently, further efforts to 
obtain these records are not warranted before adjudicating 
the Veteran's claim of entitlement to service connection for 
a back condition, to include as secondary to a claimed left 
knee disorder. 

The appellant was afforded VA medical examinations regarding 
his knees in November 1971 and May 2003 and afforded a VA 
medical examination regarding whether his right knee, hip, 
and back conditions were related to his left knee disorder in 
May 2003.

The Board notes that, to date, the Veteran has not been 
afforded VA medical examinations in regard to whether his 
right knee and hip and back conditions were directly related 
to his active service.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence of any complaint, 
diagnosis, or treatment for any right knee, right hip, or 
back condition in service.  In addition, there is no 
evidence, other than the Veteran's statements, indicating 
that the Veteran's right knee, hip, or back condition may be 
related to his active service.  As such, the Board finds it 
unnecessary to obtain a VA medical opinion in regard to 
whether the Veteran's right knee, hip, and back conditions 
are directly relate to the Veteran's active service.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
condition, therefore the application to reopen is granted.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder, 
to include as secondary to a claimed left knee disorder, is 
denied.

Entitlement to service connection for a right hip disorder, 
to include as secondary to a claimed left knee disorder, is 
denied.

Entitlement to service connection for a back condition 
diagnosed as degenerative disk disease (DDD) of the lumbar 
spine and grade 1-2 spondylolisthesis at L5/S1 with 
significant disk narrowing, to include as secondary to a 
claimed left knee disorder, is denied.


REMAND

The Veteran seeks service connection for hypertension.  The 
Veteran contends that his current hypertension is proximately 
due to or aggravated by his service-connected PTSD.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for hypertension or any 
cardiovascular disorder.  Upon physical examination at 
separation from service the Veteran was not noted to have any 
cardiovascular abnormalities or high blood pressure.

The Veteran's post-service treatment records reveal that the 
Veteran has been diagnosed with hypertension since April 
1999.  

In April 2003 the Veteran was afforded a VA C&P examination 
regarding whether his hypertension was secondary to, 
including proximately due to, his service-connected PTSD.  
After examination, the Veteran was diagnosed with 
hypertension.  The Board notes, as stated above, that a claim 
for secondary service connection encompasses both proximately 
due to as well as permanently aggravated by the service-
connected condition.  The examiner rendered the opinion that 
the Veteran's hypertension was not proximately due to the 
Veteran's service-connected PTSD; however, the examiner did 
not render an opinion on whether the Veteran's service-
connected PTSD permanently aggravated the Veteran's 
hypertension.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim for an opinion to be obtained 
regarding whether the Veteran's service-connected PTSD 
aggravates his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an appropriate examination to determine 
the nature and extent of his 
hypertension.  The claims folder and a 
copy of this remand should be made 
available to the examiner.  The examiner 
is requested to offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that the Veteran's 
hypertension is: 1) caused by the 
Veteran's service-connected post-
traumatic stress disorder; or 2) is 
permanently aggravated by the service-
connected post-traumatic stress disorder.  
The examiner should provide a complete 
rationale for all conclusions reached.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


